Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Neil O. Yelderman, Appellant                          Appeal from the County Court at Law No.
                                                      1 & Probate Court of Brazoria County,
No. 06-21-00039-CV         v.                         Texas     (Tr.     Ct.  No.     CI60943).
                                                      Memorandum Opinion delivered by Justice
The State of Texas, Appellees                         Burgess, Chief Justice Morriss and Justice
                                                      Stevens participating.

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Neil O. Yelderman, pay all costs incurred by reason
of this appeal.
                                                      RENDERED NOVEMBER 22, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk